W. Allen, J.
Several exceptions taken by the defendant were waived at the argument; we have considered only the two that were not waived.
1. The place to be searched would be sufficiently described in the warrant by the words as stated in the body of the exceptions, “ a certain tenement situate on Essex Street, and numbered 136 on said street, in Lawrence, in said county, and occupied by said Libbey as a place of common resort kept therein.” It is not necessary to refer to the copy of the warrant itself, sent up with the exceptions, in which the description is “a certain tenement, to wit, a certain dwelling-house, situate,” etc.
2. The prayer for a ruling that Libbey, the alleged keeper of the place, could not legally use or keep for use the pool tables seized and found by the jury to be implements of sale used or kept and provided to be used in the illegal sale of intoxicating liquors, without a license, was properly refused. The fact that he could not lawfully keep them for gain had no tendency to show that he did not unlawfully keep them as implements of sale. Exceptions overruled.